Title: 22d.
From: Adams, John Quincy
To: 


       I took a ride in the forenoon with W. Cranch. Mr. Cranch came home from Boston, and brought young Waters with him. Mr. Weld, with his wife and her Sister pass’d the afternoon here; and when I return’d from my father’s Library, where I went to take a list of his Law-Books; I found Mr. Norton here: he has some thoughts of going to Menotomy to-morrow, to Mr. Fiske’s ordination; and made this a stage on his way. He is paying his addresses to Miss Betsey Cranch, and will, I suppose marry her, unless some particular accident should intervene. He was ordained last fall, at Weymouth, in the parish where, my grandfather Smith was settled; and he is said to be a young man of good sense, and a good disposition.
      